DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01/06/2022 with respect to claims 1-6 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments [e.g., in view of applicant’s, US 20160010536 A1 (Murakami) now appears to be the closest prior art of record to that of the claimed invention].
Further note that while the clarity of the independent claim 1 has been improved via applicant’s amendments, there are still outstanding 112(b)/clarity issues in the claim [e.g., the claim language concerning the end portion(s) and/or the limitation(s) concerning elements of the valve being “closer to” one or more end portions is/are still not clearly articulated in the claim]; [e.g., while the intent of claim 1 can be more or less understood in view of applicant’s Fig. 4, the subject matter concerning the illustration per Fig. 4 is still not clearly articulated in the claim]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim attempts to describe “a portion closer to one end portion of the circumferential wall part”. The claim is rendered indefinite such that the configuration of the aforementioned portion(s) is/are not clearly articulated in the claim.
To elaborate, even via the amendment(s) providing that the one end portion is with respect to a center portion of the circumferential wall part, there are still presumably at least two respective portions of the circumferential wall part that may be regarded as “one end portion” with respect to a center portion of the circumferential wall part.
Additionally, the language of the claim that attempts to describe a positional configuration of the control valve and/or valve hole via the phrasing “the connecting wall extends … with respect to an end edge of the valve hole closer to the one end portion of the circumferential wall part” causes uncertainty with respect to the scope of the claim [e.g., closer with respect to what?]; [e.g., without at least two clear points of reference, the phrasing “closer to” is unclear].
Regarding claim 5, the claim recites “the radially inner side”. There is insufficient antecedent basis for this limitation in the claim [e.g., a radially inner side has not been clearly established in any preceding claim limitation(s)].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160010536 A1 (Murakami).

    PNG
    media_image1.png
    938
    1135
    media_image1.png
    Greyscale

                                                                          Figure 5 (Murakami)

    PNG
    media_image2.png
    524
    904
    media_image2.png
    Greyscale

Figure 6 (Murakami)
Regarding claim 1, Murakami (Figures 4-6) [emphasis on Fig. 5] teaches a control valve (see title) comprising:
a casing (1, 11) including an inlet (10) into which a liquid flows from an outside of the casing and an outlet (E3) through which the liquid that has flowed into an inside of the casing is allowed to flow out to the outside of the casing (see Fig. 4-5 in conjunction with paragraph [0024]);
a valve body (3, 3a) rotatably disposed inside the casing and including a circumferential wall part (3, 3a) [e.g., the circumferential wall part defined by the vertical portion(s) of the valve body] and a valve hole (M3) formed on a portion closer to one end portion [e.g., an uppermost end portion] of the circumferential wall part with respect to a center portion of the circumferential wall part in an axial direction of the valve body (see Fig. 4-5);
a seal cylindrical member (S3) of which one end portion communicates with the outlet and another end portion is in contact with an outer circumferential surface of the circumferential wall part, the seal cylindrical member being capable of communicating with the valve body via the valve hole (see Fig. 4-5); and
a drive shaft (2) disposed at an axial center position of the valve body and configured to transmit rotational power to the valve body (see Fig. 4-5 in conjunction with paragraph [0021]),
wherein
the valve body includes a connecting wall (3b, 3c) which connects to the one end portion of the circumferential wall part in the axial direction and the drive shaft (see Fig. 4-5 in conjunction with paragraph [0035]),
the connecting wall extends radially inward from an axially inner position of the circumferential wall part with respect to an end edge of the valve hole closer to the one end portion of the circumferential wall part to form a recess-shaped part that opens to [e.g., towards] the one end portion of the circumferential wall part in the axial direction (see annotated Fig. 5 above), and
an end portion wall on one end portion of the casing in the axial direction bulges [e.g., extends] to enter an inside of the recess-shaped part (see annotated Fig. 5 above).
Regarding claim 2, Murakami (Figures 4-6) teaches wherein an end portion on a radially outer side of the connecting wall is connected to the end edge of the valve hole via a connecting part that is recessed radially inward with respect to the outer circumferential surface of the circumferential wall part (see annotated Fig. 6 above).
Regarding claim 3, Murakami (Figures 4-6) teaches wherein the seal cylindrical member includes an annular valve sliding contact surface that is slidably in contact with the outer circumferential surface of the circumferential wall part (see Fig. 5-6), and
the end edge of the valve hole and an end edge of the valve hole facing the end edge in the axial direction are in contact with a radially outer position with respect to an inner circumferential portion of the valve sliding contact surface of the seal cylindrical member (see annotated Fig. 6 above).
Regarding claim 4, Murakami (Figures 4-6) teaches wherein the connecting wall closes a space between the circumferential wall part and the drive shaft (see annotated Fig. 5 above).
Regarding claim 6, Murakami (Figures 4-6) teaches wherein the valve hole is formed in a long hole shape extending in a circumferential direction of the circumferential wall part (see Fig. 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over US 20160010536 A1 (Murakami 536) in view of JP 2018179122A (Murakami 122).
Regarding claim 5, Murakami 536 teaches the invention as claimed and as discussed above. Murakami 536 (Figures 4-6) further teaches wherein the connecting wall extends inward in the axial direction of the circumferential wall part from the end portion on the radially outer side toward the radially inner side in a generally straight manner including corners and/or edges (see annotated Fig. 5 above).
Murakami 536 fails to expressly teach wherein the connecting wall is curved inward in the axial direction of the circumferential wall part from the end portion on the radially outer side toward the radially inner side.
However, Murakami 122 (Figure 4) teaches an analogous control valve (see paragraph [0001]), and wherein the connecting wall (22) is curved inward in the axial direction of the circumferential wall part [e.g., the circumferential wall part defined by the vertical portion(s) of the valve body 14 per Fig. 4] from the end portion on the radially outer side toward the radially inner side (see Fig. 4).
As such, in consideration that the provision of having the connecting wall be curved in the manner claimed is well-known in the general field(s) of endeavor concerning control valves, coolant circulation valves, etc., it would merely involve routine skill in the art to configure the corresponding portion(s) of the connecting wall per Murakami 536 as a curved surface and/or the aforementioned provision would clearly be an obvious matter of routine design choice/consideration, such that one of ordinary skill can readily select from well-known configurations for the connecting wall based on certain factors [e.g., such as desired flow characteristics and/or flow profile(s)] concerning the particular application/system, and such that the result(s) yielded via the aforementioned provision would be considered highly predictable [e.g., one of ordinary skill can readily foresee the technical effect(s) to be yielded via rounding the corner(s) of the connecting wall, of which include at least reducing stress concentration(s) at the corner(s) and/or smoothing out flow around the corner(s) (e.g., the aforementioned technical effect(s) is/are readily apparent in view of basic engineering logic)]. Similarly (or additionally), one of ordinary could easily round the corners and/or edges of the connecting wall per Murakami 536 without meaningfully impacting the invention per Murakami 536 [e.g., implementing an incredibly minor (or slight) curve in lieu of a sharp (or relatively sharp) corner/edge would not go against the principles of operation of the claimed invention, and would not involve the exercise of inventive skill].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747